FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICHARD E. LEE,                                  No. 12-55892

               Plaintiff - Appellant,            D.C. No. 2:09-cv-03067-AHM-
                                                 AGR
  v.

LOS ANGELES UNIFIED SCHOOL                       MEMORANDUM*
DISTRICT; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Richard E. Lee appeals pro se from the district court’s judgment dismissing

his employment action. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion a dismissal for failure to prosecute, Al-Torki v. Kaempen,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
78 F.3d 1381, 1384 (9th Cir. 1996), and we affirm.

      The district court did not abuse its discretion by dismissing Lee’s action with

prejudice for failure to prosecute in light of Lee’s failure to file pretrial documents

and appear at the pretrial conference, even after the court previously granted Lee

three continuances and warned him that his action would be dismissed with

prejudice if he was not ready to go to trial. See id. at 1384-85 (discussing factors

to guide the court’s decision whether to dismiss for failure to prosecute).

      Because we affirm the district court’s dismissal for failure to prosecute, we

do not consider Lee’s challenges to the district court’s interlocutory orders. See id.

at 1386 (“[I]nterlocutory orders, generally appealable after final judgment, are not

appealable after a dismissal for failure to prosecute[.]”).

      AFFIRMED.




                                           2                                     12-55892